     DAVID L. ANDERSON (CABN 149604)                                 FILED
     United States Attorney
 2
     SARA WINSLOW (DCBN 457643)
                                                                        JUL 15 Z019
 3   Chief, Civil Division                                             SUSAN Y. SOONG
                                                                     CLERK. U.S. DISTRICT COURT
 4                                                                NORTHERN DISTRICT OF CALIFORNIA
     JULIE C. REAGIN (CABN 167934)
     Assistant United States Attorney
 5
             450 Golden Gate Avenue, Box 36055
 6           San Francisco, California 94102-3495
             Telephone: (415) 436-7181
 7           Fax: (415)436-6570
             Email: Julie.Reagin@usdoj.gov
 8

 9   Attorneys for United States of America

10                                  UNITED STATES DISTRICT COURT

11                                NORTHERN DISTRICT OF CALIFORNIA

12                                       SAN FRANCISCO DIVISION

13
     UNITED STATES OF AMERICA,                      CASE NO. CR 06-0381 CRB
14
             Plaintiff,                             WRIT OF CONTINUING GARNISHMENT
15
        V.
16                                                  (WAGE GARNISHMENT)

17   JESSE JAMES PADUA,

18           Defendant,

19
     ASSOCIATED GLOBAL SYSTEMS,
20
             Garni shee.
21

22
     TO:     Associated Global Systems
23           Attn: Payroll
             3333 New Hyde Park Road
24
             New Hyde Park, NY 11042
25
             YOU ARE HEREBY COMMANDED TO GARNISH FOR THE BENEFIT OF THE
26
     UNITED STATES OF AMERICA PROPERTY IN YOUR POSSESSION IN WHICH THE
27
     DEFENDANT-JUDGMENT DEBTOR HAS A SUBSTANTIAL NONEXEMPT INTEREST.
28

     WRIT OF CONTINUING GARNISHMENT
     CASE NO. CR-06-0381 CRB
